Citation Nr: 0634653	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  92-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder (psychiatric disorder).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

W. Preston, Associate Counsel

INTRODUCTION

The veteran served on active duty from December 1943 to April 
1946, and from October 1953 to January 1954. 

The matter comes to the Board of Veterans' Appeals (Board) on 
appeal from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  The veteran brought 
an appeal to the United States Court of Appeals for Veterans 
Claims (hereafter Court, but known prior to March 1999 as the 
United States Court of Veterans Appeals) from a June 1994 
decision wherein the Board found new and material evidence 
had not been submitted to reopen this claim.  The Court 
vacated and remanded the case in March 1996.

The veteran then appealed the June 1998 decision of the Board 
in this matter and the Court vacated and remanded the Board 
decision in December 1998.  Again, in August 1999, the Board 
denied the veteran's appeal and the Court in February 2001 
vacated the Board decision and remanded the matter.  In 
December 2003, the Board granted the veteran's motion to 
advance the appeal on the Board's docket.

The veteran then appealed the March 2004 decision of the 
Board in this matter and the Court vacated and remanded the 
Board decision in June 2004 for compliance with the 
instructions in the joint motion of the parties.  The Board 
in October 2004 granted an extension of time for the 
appellant to submit additional evidence and/or argument.  The 
representative submitted additional written argument to the 
Board in December 2004.

After finding that the appellant had submitted new and 
material evidence the Board remanded this case for further 
evidentiary development in February 2005.


FINDING OF FACT

The veteran does not have a psychiatric disorder that 
originated in service or is otherwise the result of his 
military service or any in-service event.

CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5107 
(West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Statutory Duty to Assist the Veteran

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability; and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and, in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A.

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in January 2002 and 
March 2005 VA correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a), save for a failure to provide notice on 
how a disability rating or effective date would be assigned 
should service connection be granted.  The claim was 
readjudicated in the April 2006 supplemental statement of the 
case (SSOC).  The failure of VA to provide notice of how a 
disability rating or effective date would be assigned should 
service connection be granted is harmless because the 
preponderance of the evidence is against the appellant's 
claim.  Hence, any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Here, the Board finds that any 
defect with respect to the timing of the notice requirement 
was harmless error.  The matter here on appeal predates the 
enactment of Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Although 
complete notice was not provided to the appellant until after 
the initial adjudication he was not prejudiced.  The content 
of the January 2002 and March 2005 notices provided to the 
appellant fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran was thereafter afforded every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.  As noted above, the 
claim was readjudicated in April 2006.  Hence, the actions 
taken by VA cured the error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim before adjudication.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  Hence, VA has 
fulfilled its statutory duties.  To the extent that VA has 
failed to fulfill any duty to notify and assist the veteran, 
that error is harmless since there is no evidence the error 
reasonably affects the fairness of the adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

The Claim

The veteran contends that his psychiatric disorder is related 
to military service.  Specifically, the claimant relates that 
he acquired a chronic psychiatric disorder while on active 
duty in 1946.  The appellant requests that he be afforded the 
benefit of the doubt. 

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

The veteran entered a second period of military service 
beginning in October 1953.  He was only in the service for 
about a week before being hospitalized with a psychiatric 
disorder.  His symptoms included grandiose religious ideas, 
and auditory hallucinations.  In October 1953, the veteran 
was the subject of a medical board report that diagnosed him 
with a schizophrenic reaction.  In November 1953, his 
diagnosis was recharacterized, more specifically, as a 
chronic severe schizophrenic reaction of the paranoid type.   
He was separated from service in January 1954. 

Post-service, the record shows the veteran undergoing VA 
hospitalization from January to August 1954, with a diagnosis 
of chronic, paranoid-type schizophrenia.  A history of 
hearing voices since the first period of active duty, but the 
appellant never seeking treatment at that time, was noted.
 
The diagnosis of chronic paranoid schizophrenia also appears 
on VA examination reports dated in July 1956 and March 1958.  
The post-service evidence of record furthermore includes a 
medical opinion letter from Clifford R. Vogan, M.D., dated in 
October 1983.  Dr. Vogan found the veteran to be suffering 
from loose hallucinations but not paranoid delusions.  Dr. 
Vogan diagnosed the veteran with an underlying mild 
schizophrenia but did not opine as to the relationship, if 
any, of his psychiatric disorder to military service.

Given the above facts, the Board's analysis will focus on 
whether the veteran's psychiatric disorder is related to 
military service.  The Board's February 2005 remand ordered 
that the veteran be afforded a VA examination to determine 
the etiology of his psychiatric disorder.  In this regard, 
the veteran underwent a VA psychiatric examination in April 
2005.  The VA examiner found no evidence that the veteran had 
hidden his symptoms of a schizophrenic disorder during his 
first period of military service, from December 1943 to April 
1946.  He opined that the veteran entered his second period 
of military service, commencing in October 1953, while 
already in a delusional state.  The examiner diagnosed the 
veteran with schizophrenia of the chronic differentiated 
type, with some paranoid features.  The VA examiner concluded 
that the veteran's psychiatric disorder was not incurred or 
aggravated during either of his two separate periods of 
military service.  The veteran's psychiatric disorder, in 
sum, could not in his opinion be linked to active duty.

Significantly, there is no competent evidence to the contrary 
linking a psychiatric disorder to service.  Hence, the 
competent evidence clearly and unmistakably shows that the 
disorder did not exist during the appellant's first term of 
service.  Further,  the competent evidence clearly and 
unmistakably shows that the disorder existed prior to the 
second term of service, and it clearly and unmistakably shows 
that the disorder was not aggravated during that second 
term.  Therefore, after considering all of the evidence of 
record, the Board concludes that service connection for a 
psychiatric disorder must be denied.  38 U.S.C.A. §§ 1110, 
5107; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board has not 
overlooked statements to VA from the veteran or his 
representative, or the claimant's own Board testimony.  Lay 
witnesses can testify as to the visible symptoms or 
manifestations of a disease or disability.  Caldwell v. 
Derwinski, 1 Vet. App. 466 (1991).  Lay statements as to the 
origins of a current disability, however, are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above. 

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the doctrine is 
inapplicable where, as here, the preponderance of the 
evidence is against the claim.  Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a psychiatric disorder 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


